 UNITED GASDISTRIBUTION CO.United Gas Distribution CompanyandOil Chemi-calandAtomicWorkersInternationalUnion,AFL-CIO. Case 16-CA-3858December 14, 1970DECISION AND ORDERBY MEMBERS FANNING, BROWN, AND JENKINSOn August 7, 1970, Trial Examiner Jerry B. Stoneissued his Decision in the above-entitled proceeding,finding that Respondent had engaged in and wasengaging in certain unfair labor practices andrecommending that it cease and desist therefrom andtake certain affirmative action, as set forth in theattached Trial Examiner's Decision. He also foundthatRespondent had not engaged in certain otherunfair labor practices alleged in the complaint andrecommended that such allegations be dismissed.Thereafter, the General Counsel filed exceptions andRespondent cross-exceptions to the Trial Examiner'sDecision together with briefs in support thereof.Respondent also filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer'sDecision, the exceptions, cross-excep-tions, and briefs and the entire record in the case, andhereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recommend-ed Order of the Trial Examiner and hereby orders thatUnited Gas Distribution Company,Tyler,Texas, itsofficers,agents, successors,and assigns,shall take theaction set forth in the Trial Examiner'sRecommend-ed Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJERRYB. STONE, Trial Examiner: This proceeding, underSection 10(b) of the National Labor Relations Act, asamended, was tried pursuant to due notice on May 14,1970, at Tyler, Texas.The charge was filed on January 28, 1970. The complaintin this matter was issued on April 9, 1970. The basic issuesare (1) whether Respondentengaged inconduct violative ofIThe Respondent admits supervisory status of the individuals involvedbut denies the status of agents No evidence was adduced to this issueother than the pleadings.For the purpose of the 8(a)(l) and (3) allegations225Section 8(a)(3) and (1) of the Act by the discharge onJanuary 15, 1970, of Bobby Dike and (2) whetherRespondent engaged in conduct violative of Section 8(a)(1)of the Act by interrogation, promise of benefits, surveil-lance, and threats, all related to union activities or desiresof employees.All parties were afforded full opportunity to participatein the proceeding, and briefs filed by the Respondent andthe General Counsel have been considered.Upon the entire record in the case and from myobservation of witnesses, I hereby make the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERUnited Gas Distribution Company, the Respondent, is adivision of Pennzoil United, Inc., a Delaware corporation.At all times material herein, Respondent has beencontinuously engaged in the sale and distribution of naturalgas in the States of Texas, Louisiana, and Mississippi. At alltimes material herein,Respondent has maintained,for thepurposes of administering its business operations, variousgeographical districts, including the Tyler district withheadquarters and offices in the city of Tyler, Texas. TheTyler district is the only district involved herein.During the past 12 months, which period is representativeof all times material herein,Respondent in the course andconduct of its business operations received gross income inexcess of $500,000 from the sale and distribution of naturalgas.During the same period, Respondent purchased andreceived, within the State of Texas, goods andmaterialsvalued in excess of $50,000 from States of the United Statesother than the State of Texas.Based upon the foregoing and as conceded by theRespondent, it is concluded and found that the Respondentisand has been at all times material herein an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDOil, Chemical and Atomic Workers International Union,AFL-CIO,the Union,is and has been at all times materialherein a labor organization within the meaning of Section2(5) of the Act. It is so concluded and found.III.THEUNFAIR LABOR PRACTICESA.Preliminary IssuesSupervisory Status iAt all times material herein, the following named personsoccupied positions set opposite their respective names andhave been and are now agents of Respondent, acting on itsbehalf, and are supervisors within the meaning of Section2(11) of the Act:A.E. JohnsonManager, Tyler DistrictO.W. SlaySuperintendent, TylerDistrictin this case,supervisorystatus connotes the status of agentsfor conductrelated to such issues187 NLRB No. 30 226DECISIONSOF NATIONALLABOR RELATIONS BOARDJerry BrunerConstruction andMaintenance ForemanIt is so concluded and found.B.Background2The Respondent operates a facility at Tyler, Texas, and isengaged there in the distribution of natural gas services tolocal area residents. The Respondent's facilities in Tyler,Texas, were originally owned and operated by Tyler GasCompany.Bobby Dike, the alleged discnminatee,3 commencedwork at the Tyler facilities in 1957. At this time, he wastrained for his job as serviceman by a fellow employee,Slay. The facts are clear that Dike and Slay got along welltogether as fellow employees. After Slay was promoted in1958 from a position as serviceman to supervisor, the factsare also clear that he and Dike continued to get along welltogether.In June1966, United Gas Corporation acquired owner-ship of the Tyler facilities involved herein and commencedoperation thereof. From June 1966 to January 1, 1968, theTyler operation was considered a division of United GasCorporation and was managed by a division manager,Wiggs; a division superintendent, Finch; a service supervi-sor, Slay; 4 and a construction and maintenance foreman,Helton.On January 1, 1968, the Tyler facilities ceased being adivision and became a district in the East Texas division.The Tyler district at that timewas made apart of apreexisting East Texas division; Wiggs was made managerof the East Texas division; Finch was transferred toHouston (outside of the district); Helton retired; Slay wasmade district superintendent; and Bruner became thedistrict construction and maintenance foreman.5Respondent's Tyler facilities operated on a somewhatdifferent basis from Respondent's other facilities. ThusRespondent'sTyler facilitiessold"air-conditioning"through a dealer who serviced, installed, and maintainedthe "air-conditioning" systems. Respondent's other facili-ties sold "air-conditioning" directly to customers, andserviced, installed, and maintained such systems. Respon-dent in its total operations had classifications for employeesof service specialists, customer servicemen, servicemen, andjunior servicemen. At the Tyler operation the Respondentdid not have the classifications of service specialists orcustomer servicemen.Commencing in October 1966, the Respondent sent Diketo a number of schools. Thus Dike attended a school inbasic electricity inOctober 1966, a school in appliedelectricityinMarch 1967, a school on gas servicefunctioning in May 1967, a school in appliance services inOctober 1967, and a school in air-conditioning functions inFebruary 1968. Dike made good grades in such schools.Dike also came in contact with employees at such schoolsYThe facts are based upon the credited aspects of the testimony ofDike,Slay, and Johnson3Alleged to have been discriminatorily discharged because of his unionactivities on January15, 19704Prior to January I, 1968, Slay spent a substantial portion of his time inwho had higher job classifications and who earned higherwages than he did.In early 1968 it appears that Slay decided that his overallsupervisory responsibilitynecessitatedrelief with respect tocertain functions. Thus Slay decided to shift some of hisfunctions concerning the dispatching of servicemen toDike, the senior serviceman. Slay told Dike in effect that hewanted him (Dike) to handle the handing out of orders andthe dispatching of men. Dike and Slay discussed and agreedthat suchassignmentwould result in Dike's not being ableto do the same amount of service work as he had beendoing.From early 1968 to November 1969, Dike, as part of hisduties, handed out work orders and dispatched servicemento jobs. Dike and Slay appear to have gotten along well, atleast untilafter September 12, 1968. Thus, on September 12,1968,Respondent had an "Employee Performance andQualification Review" with respect to Dike. Dike complet-ed the "employee section," indicated the schools that hehad attended, and indicated that his present line of workprovided an opportunity for use of his ability, training, andexperience.Slaycompleted the supervisor's section,indicated that Dike was outstanding in (1) skill andknowledge of job and (2) performance on job, and fullyadequate as to all other criteria for which comment wasrequested. Slay indicated that Dike was qualified forpromotionwith additionaltrainingas a servicespecialist,that "experience on the job would qualify this employee."Slay also indicated in comment that Dike had 9 years'experience, had attended all available schools, had finishedwith good grades, and was familiar with all service work.Slay indicated that Dike in sum effect could be described asa "very good" employee. Otherwise it can be noted thatSlay indicated that Dike was "very dependable," showedgood interest in the Company, showed good judgment andaccurate decisions, had good appearance and conduct, andhad a good attitude.Between September 12, 1968, and June 24, 1969, theredeveloped a change in Dike's attitude with respect to thesupervisor (Slay)-employee (Dike) relationship. Similarly,there developed a change in Slay's evaluation of Dike as anemployee. The facts reveal that Dike did not readily followsome of Slay's instruction or directions but eitherengagedin discussion with Slay as to the manner of carrying out theinstructions or did not comply. Thus Dike disputed thewisdom of Slay's instructions as to how to make certainchart changes, deviated at times from company policy as touniform dress and appearance and Slay's remarks pertain-ing thereto, did not comply with Slay's request (institutedby Slay's superior,Wiggs) about repairing his truck'sbumper, and resisted Slay's instructions to check up on theservicemen. Further, Slay had reason to believe that anemployee, Overholtz, wanted to resign at one timebecauseof Dike's action directed toward such employee. There alsoappeared minor friction as to the amount of work Dikehimself performed.On June 24, 1969, the Respondent made anotherdispatching men andhandingout orders to servicemen.5Slay andBruner composed the entiresupervisorystaff atthe Tylerlocationfrom January1,1968, until June 1, 1969, when A. E Johnsonbecame district manager and assumed overall supervisionof the Tylerfacility UNITED GAS DISTRIBUTION CO.227employee performance and qualification review. Dikesigned the "employee section" but indicated no commenttherein. Slay's supervisor section therein indicated in effectthat Dike was a fully adequate employee and that in sumDike was a "good" employee. There were no indications of"outstanding" qualities. Dike was indicated as a dependa-ble employee and not as in 1968 as a "very dependableemployee," and as adequate with respect to interest inCompany, as to judgment and accuracy of decisions, as toappearance, and as to attitude.Slay told Dikein effectthat his performancewas not asgood as it had been before and that the reason for thechange was attitude.Around June-July 1969, Dike spoke to Slay about raises.Thus Dike spoke about a raise for himself and alsocommented about raises for others. Slay indicated to Dikethat he could not do anything about the raises. Dikeremarked that Slay was superintendent and should be ableto make adjustments.Around September 1969,6 an incident concerning Slay'sfillingout adispatchsheet revealssome friction in therelationshipbetween Slay and Dike. Thus Slay hadoccasion to ask Dike about his dispatch sheet for the day.Dike had not made one out and told Slay that he had beenbusy and offered to prove that he had been working. Slaydenied any implication that Dike had not been working andoffered to help Dike complete the dispatch sheet. A shorttime later Dike and Slay had coffee together and Dikebrought the matter up. Dike told Slay that he wanted to berelieved of the dispatching and related paperwork andwanted to simply work on service calls. The next dayarrangementsweremade to have others assume thedispatching and related paperwork deities.In the fall of 1969 the Union was engaging in organizingefforts among the employees of Respondent's Houston andBeaumont divisions. During this time, around September,DivisionManagerWiggs was at the Tyler plant andapparently made mention of the organizing campaign thatwas goingon and apparently was advised that there was noactivity at the time in the Tyler division.?C.Events-October Through December 19691.The Union apparently commenced organizationalactivity among Respondent's Tyler employees in mid-October 1969. Around the middle of October 1969, theUnion held a union meeting at the Holiday Inn in Tyler,Texas.Around 17 or 18 employees, including Dike,attended this meeting.On the night of the union meeting, Supervisor Bruner had6Thereisno issue thatthis occurred beforethe unionactivity in thiscase Although Dike's testimonywas unsure of precise date and placed it asbeing September,October, November,or around that time,considering thelogical consistency of all the facts,I fix the time as indicated.7Thereisno allegationof unfairlabor practices with respect to Wiggs'conductDike'stestimony as toWiggs' conductisimprecise andconclusionary and only creditedto the extent as aboveindicatedTheUnion wonelections at Houston on September4, 1969,and Beaumont onNovember26, 1969. The Unionwas thereafter certified and contracts weresuccessfully negotiatedby late April 1970 There is noevidence of unfairlabor practiceconduct bytheRespondent in connectionwith suchorganizing campaigns or negotiations9The only real disputeiswhether Slay questionedDike as to "who" wasat the meeting Dikein his testimonyas to this event appearedto be a fullyoccasion to call Dike's home for the purpose of getting Diketo do some emergency work. Dike was not at home andDike's wife told Bruner that Dike was at the union meeting.What occurred the next day with respect to Bruner, Dike,and Slay is revealed by the following credited excerpts ofDike's testimony.8A.Yes. The next morning he got me and we wentdown to coffee. We was talking, you know, about theunion on the way down.He said that he had called out at my house the nightbefore, get me on a leak or something, emergency work,Iwasn't there. And my wifesaid I was goneto a unionmeeting.I told him, I said, "Well, you know how these womenare.They don't know what a unionmeeting is oranything else."He also said that she asked him why he wasn't there.And we were just talking about the union.And shortly, Mr. Slay arrived at the coffee shop-s*s*sA.He came in and Jerry said something like hewent to a meetingor the boys went to a meeting lastnight,a union meeting.And Mr. Slay says, "You mean you went?"I said, "Yes, I went."He says, "Who all was there?"Isaid, "Now I don't know, Slay, who was there." Isaid "I sat on the front row."He said, "Oh, you got up close."I said, "No, I got there late. And I got the only chairthat was left."So we kepton, generalconversation. I say no longerthan an hour, 45 minutes.Considering all of the foregoing, it is clear that Slay madeinquiry as to who attended the unionmeeting, that nojustifiable reason for such inquiry existed, that assurancesof nonreprisals were not given, and that the questioning,therefore,was coercive in nature. Accordingly, it isconcluded and found that the Respondent, by Slay, on orabout October 13, 1969,engaged in illegal interrogations asto employee union activity. Such conduct is violative ofSection 8(axl) of the Act. It is so concluded and found.2.On the day after the mid-October unionmeeting,Slay also had a conversation with employee Parks. Whatoccurred is best revealed by the credited excerpts fromParks' testimony.9A.Well, we got to the coffee shop. We talked aboutjust one thing and then the other, on the way to thefrank,forthright,and truthful witness.Although Dike, as a witness withrespect to the question of his discharge,appeared to be building his case, Ibelievehis testimonyas to this incident.Slay appeared to be a witnesstestifyingto thetruth generally.As tohis testimony concerning incidents ofinterrogation and promise of benefits as regards Dike,Parks, and Lyles, histestimony did not appearto be complete and fully frank. Considering theforegoing and logical consistency of facts,IcreditDike's version of thisincident and discredit Slay's version inconsistent therewith.BThe factsare based upon Parks'credited testimony. Parks'appearanceas a witness was that ofa fullyfrank, forthright,and truthful witness.Slay'stestimony contradicted the questioning aspect and the promises of benefits.Slay, as indicated,testified generally in a truthful thrustHis testimony,however, on this incident did not appear to be full and complete.Considering the demeanor and testimony of the witnesses and the logical(Continued) 228DECISIONS OF NATIONAL LABOR RELATIONS BOARDcoffee shop. When we got there, Slay asked me if I hadanything to tell him after we got our coffee.Ipresumed he was talking about the union meeting, Iknew he knew about it. The night before.I told him that I had been to the union meeting, thatthere were quite a few there.Idon't know. He told me some of the good thingsabout the union. We had a general conversation aboutsome of the good and bad things a union can do foryou.A.Well, dust as we got up when we were talkingabout the pay. That was my main theory on it. I toldhim that I hadn't decided one way or the other, but thepay was the main thing that I needed.And he said he had been working on some raises. Atthe time he had some OK'd and in his pocket. But hedidn't say anything other than that.Considering all of the foregoing and the surroundingcircumstances, I conclude and find that the Respondent, bySlay, on or about October 13, 1969, engaged in illegalinterrogation as to employee union activity, and madepromisesof increasedwages and other benefits toemployees if they refrained from union activity. Suchconduct is violative of Section 8(a)(1) of the Act. It is soconcluded and found.3.After the mid-October union meeting, apparentlywithin a week, Slay also had a conversation with employeeLyles.What occurred is revealed by the following excerptsof Lyles' credited testimony. 10A.Asked me if I had anything I wanted to tell him.And I told him-I knew what he was talking about-Itold him I had gone to the meeting.THE WITNESS: He asked me did I have anything totell him. I figured he was talking about-TRIALEXAMINER:Here'sthething.Don't-under the rules of evidence you can't tell uswhat you were thinking. Just tell us what he said andwhat you said at that time.Q.(ByMr.Hams) After he asked you thisquestion, what did you say?A. I had gone to the union meeting.A.Yes,sir.He asked me to talk it over with my wifeand let him know which side of the fence I was on.Q.Did you latergo back and talk to him?A.Yes,sir,that afternoon I told him I wasCompany man.Considering all of the foregoing,I conclude and find thatthe Respondent,by Slay,engaged in illegal interrogation asto employee union activity,on or aboutOctober 13, 1969.Such conduct is violative of Section 8(a)(1) of the Act. It isso concluded and found.4.After themid-October union meeting and apparentlyduring the next several weeks,Dike signed a union card andsolicited several other employees to sign union cards.5.Around thefirstofNovember 1969, SupervisorBruner spoke to employee Parks aboutthe Union. Whatoccurred is revealed by the following credited excerpts ofParks' testimony.A.Not September, but November. Around the firstof November.He dust asked me, heard they was going to have ameeting,asked me if I was going to attend. I told himthere probablywouldn'tbe enough there to be worthwhile. Didn't figure I'd go.He said thatthe Companywould appreciate, youknow,ifwe didn't go.That's all that was said.Considering the foregoing and the violative conductotherwise found in this case,I conclude and find that theRespondent, by Bruner,engaged in illegal interrogation astoemployee union activity or desires on or aboutNovember 8, 1969.Such conduct is violative of Section8(a)(1) of the Act.It is so concluded and found.6.Two or three weeks after the mid-October unionmeeting,Slay had another conversation with Parks. Whatoccurred is revealed by the following credited excerpts fromParks'testimony.iiQ.After thisfirst conversation?A.Thisfirst conversation,we was working down atthe plant oneday. Ibelieve it was raining.I came upabout 11:00 o'clock, up at the office for something, andhe called me in his office, asked me if I decided whichside of the fence I was on.I told him that I hadn't decided.We had a prettylong discussion about the union,then. First one thing and then the other.Still some goodthings,bad things,the unioncould do for you.A. I had asked him for the day off, and he told methat if it was the union I would be docked for that day.And several other things, you know, about the union.What would be bad for us, what would be good.He did give me the day off.consistency of all ofthe facts,Icredit Parks' version of thefacts anddiscredit Slay's versionof factsinconsistent therewith.10Thefactsarebasedupon Lyles' credited testimonyLyles'appearance as a witnesswas that of a fullyfrank, forthright,and truthfulwitness.For substantiallythe same reason as thecredibilityresolution ofthe conflict between Slay's and Parks' testimonyconcerning the incidentpreviouslyset out,Ifind Lylesthe morecredible witnessand credit hisaaarA. Just before I got ready to leave, he asked meagain which side of the fence I was on.I told him I hadn't decided.He said, "Well, when you decide, we might can helptestimonial version of facts and discredit Stay's version of facts inconsistenttherewith.11The facts are based upon Parks'credited testimony.For the samereasons indicated with regards to thecredibilityresolution of the earlierconversation between Slay and Parks on or around October 13, 1%9, IcreditParks'versionof facts and discredit Slay's version of factsinconsistent therewith. UNITED GAS DISTRIBUTION CO.229you," or something to that effect. Might can dosomethingfor you orsomethinglike that.Q.After the second conversation with Mr. Slay, didyou receivea raise?A.Shortly thereafter I receiveda raise, yes, sir.Considering all of the foregoing, I conclude and find thatthe Respondent, by Slay, on or about November 10, 1969,engaged in illegal interrogationas to employee unionactivity or desires, and made promises of benefits as toincrease wages andother benefits if the employee refrainedfrom unionactivity. Such conduct is violative of Section8(a)(1) of the Act. It is so concluded and found.7.InNovember 1969, Dike, Slay, and anengineernamed Kirkendall were together and Slay madereferenceto Dike's being a "union man."What occurred is revealedby the following credited excerpts of Dike's testimony.A.We got in a car to go to coffee. We started offand Slay says, "Kirk, we got a union man in the backseat."I said, "No, I'm not saying I'm a unionman. I'm inthemiddle of the road.I'm listeningto both sides.Although I think there needs to be somechangesmade."Kirk reached back, patted me on the leg, he says, "Ido too."8.On or about December 13, 1969, the Union held ameeting attheHoliday Inn in Tyler, Texas. Two ofRespondent's employees, Dike and Overholtz, attended themeeting.Overholtz had parked his car in back of theHoliday Inn on the parking lot of the Gibson's DiscountCenter.When the unionmeeting wasover,Overholtzproceeded to his car. At that time Overholtz saw a whitestation wagonparked on the lot. Overholtz left in his car. Atthe cornerof Beaux andGlennwood, Overholtz observedthe whitestationwagonpull beside his car. SupervisorBrunerwasinthewhite stationwagon.Overholtzproceeded straighton Beaux,and Brunerturned right onGlennwood.Considering all of the foregoing and the circumstances ofthe station wagon'sbeing on aparking lot of Gibson'sDiscount Center, I am persuaded that the evidence isinsufficientto establisha prima faciecase concerningGeneral Counsel's complaint allegationas to the maintain-ingof surveillance.Accordingly, I recommend thatcomplaint paragraph 7(c) in such regard be dismissed.9.The nextmorning,after theunion meetingdescribedabove, District General Manager Johnson, District Super-intendent Slay, and Dike had another conversation. Thefacts are revealed by the following credited aspects of thetestimony of Dike.12Q.After thismeeting,didMr. Slay talk to youabout the union?A.Yes. The next morning after that meeting, he12The facts are based upon the credited aspects of Dike's testimony Tothe extent that Dike's testimony alluded to a threat about the fact thatDike was not indispensable,Idiscredit such testimony Slay's andJohnson's testimony conveyed a denial of questioning about union activityor of card signing,and a denial that Johnson had told Slay to get Dike; Idiscredit such testimony As indicated,there were aspects of Dike's,Slay's,and Johnson's testimony in this case wherein the demeanor of eachappeared frank,forthright,and truthful. Such testimony had the ring ofcame in the office there,my office,said let's go get somecoffee. And Mr. Johnson was in his car out front.And we got in, started off, and Mr. Johnson said thathe had asked Slay, you know, what went on, or how themeeting went, or something. And Slay said it was awfulquiet, he hadn't heard a thing.So he said, "I told him to go get Dyke and get somecoffee."SoMr. Johnson asked me how it went andeverything.So I said,"Well, there wasn't enough there for toomuch, for anything to go on."On the way down there or shortly after we got in thecoffee shop, he asked me if there were any cards signed.I said no, there wasn't enough for that. Not there.He said, "How many would you saywas there?"And I said, "A few."»*nssA.He asked me if there was any cards signed. Isaid, "No, there wasn't enough people there to evenhave a meeting."And he asked if the union was fixing to pull out orclose down or something.I said no.They were not going to close down until afterChristmas.He said it was slow during the holidays,everything.Which Mr. Black had told me at themeeting that it would be after Christmas, the first of theyear, before they got back, you know.sssssA.Yes. He says, after we sat down, was drinkingcoffee, he said, "Ineverhave threatened you aboutgoing to theunion meetings?"I said, "No, sir, you haven't."He said, "I don't care if you go to the meetings. Mr.Slay doesn't care, do you?"I answered, "No, I don't care."He says, "Now the Company hasn't made any bonesabout not needing a union, not wanting a union?"I said, "No, they sure hadn't."Considering all of the foregoing, I conclude and find thatthe Respondent, by Johnson, on or about December 15,1969, engagedin illegal interrogationas to employee unionactivity or desires. Such conduct is violative of Section8(a)(1) of the Act.The complaintalleges ineffect,with respect to theforegoing incident referred to, that the Respondent, byJohnson, orally threatened to discharge its employees ifthey became or remained members of the Union or gaveany assistance or support to it. The credited facts do notsupport this allegation. Accordingly, it will be recommend-truthOn the otherhand as to certain aspectsofDike's,Slay's, andJohnson'stestimony,the demeanor of each appeared to be strained andsuch testimony lacked the ring of truth.Icredit Johnson'sand Slay'stestimonyto the effect that Johnson did not impliedly threaten Dike aboutindispensabilityor loss of job.The consideration of the foregoing and thelogicalconsistency of all the facts persuade me that the facts are ascredited. 230DECISIONS OF NATIONAL LABOR RELATIONS BOARDed that complaint allegation 7(d) in such regard bedismissed.10.The Respondent elicited testimony from Slayconcerning an incident wherein an employee,Soirez,complained in December of having to do more than his fairshare of work. Slay, at thetime, told all of the employeesinvolved that they would have to work their share of theorders.Slay testified to the effect that he checked into Soirez'complaint. In answer to a leading type question, Slaytestified that it appeared that Dike had worked fewer ordersin amountin the 6-week period preceding the incident thanthe other employees. Slay indicated, however, the difficultyof evaluation of work based upon his check of what was onpaper.Considering his answers of a qualified and limitedtype, I find nothing probative or persuasive about thisincident as regards the issues in this case.D.EventsJanuary 1970The Discharge of Dike-January 15, 1970The weather at Tyler, Texas, was extremely cold on themorningof Tuesday, January 6, 1970. Superintendent Slayrequested Dike to report to work around 6 a.m. on a "nogas" complaint. Dike reported to work around 6 a.m. andworked continuously thereafter until 10 p.m. Slay apparent-ly around this time also told Dike to report to work 1 hourearlieron Wednesday, January 7, 1970. Dike's timecard ascompleted by him for such days apparently reflected thathe worked from 6 a.m. to 10 p.m. on January 6, 1970, didnot reflect the extra hour of work on Wednesday, January7,1970, and reflected a claimed total of 18 hours onJanuary 6, 1970.Late on Friday afternoon, January 9, 1970, Mrs. FrancesPhillips was engaged in preparing payroll documents, fortheweek January 2-9, 1970, for Slay's signature andmailing to headquarters.13 Phillips was unable to completethe payroll documentsby 5 p.m. and stayed later to do so.Apparentlyaround 5 p.m., Superintendent Slay left to gohome with the intention of returning to the office to sign theprepared payroll records and to mail the same toRespondent's headquarters.While Slay was out of the office, Phillips noticed thatDike's timecard reflected 18 hours claimed for the 6 a.m. to10 p.m. work on January 6, 1970. Phillips triedunsuccess-fully to telephone Slay at home in order to receiveinstructions as to how to credit Dike's time for paypurposes.Phillips then telephoned Supervisor Bruner andrelated the information on Dike's timecard concerningJanuary 6, 1970. Bruner, apparently computing the hours13There is a slight discrepancy in the testimony of the witnesses as tothe timing of these events.I found Dike's testimony to the effect that hisconversations with Phillips and Slay occurred on Monday,January 12,1970, to appear more sure as to the timing thereof than did the testimonyof Slay and Johnson Slay's testimony as to the timing of these events wasin answer to leading and suggestive questions and otherwise appeared to beunsure as to specific time. Johnson's testimony as to timing of these eventsappeared to be postulated upon an assumption that Slay's testimony wascorrect.As indicated,IcreditDike's testimony as to the timing of hisconversation,and, upon this and the logical consistency of all of the facts, Ifix the time as indicated herein.14The facts are based upon credited aspects of Dike's testimony andthe logical consistency of all of the facts To the extent that Dike'sfrom 6 a.m. to 10 p.m. as 16 hours, instructed Phillips tocreditDike with 16 hours for January 6, 1970, for paypurposes. Slay, later that evening, returned to the office,signed and mailed the payroll documents to Respondent'sheadquarters.On Monday morning, January 12, 1970, Dike spoke toMrs. Phillipsconcerninghis time and his next paycheck.14Phillips told Dike in effect that 2 hours as claimed by himhad been knocked off from the approved time for pay. Dikequestioned Phillips as to whether she knocked the time offor whether "they" had knocked the time off.15 Phillips toldDike that she had not knocked his 2 hours off but that"they" had. Dike told Phillips in effect that someone shouldhaveseenhim before his 2 hours had been knocked off, thatshe could haveseen himon Friday morning, that hethought he had made it clear about the time on the back ofthe timecard, and that if she had come to him that he wouldhave been glad to explain it to her. Phillips told Dike thatshe did not haveto see himabout suchmatters, that shecould see either Slay orBruner.Phillips told Dike to seeSlay orBrunerabout the matter when they came in. Diketold Phillips that hewas goingto see them (Slay andBruner) about thematterof his 2 hours.Shortly thereafter,Dike saw Slay in Slay's office. Dikeasked Slay if he knew about the 2 hours that had been takenoff Dike's time for January 6, 1970. Slay replied that he did,that he had heardBrunersay something about it. Dike toldSlay that someone should havecometo him about thematter before knocking the hours off. Dike and Slay thencommenced to count up Dike's hours for January 6, 1970.Dike related to Slay that callouttimeof 3 hours wasinvolved and that he had worked during his noon hour. Asa result, Dike's time wascomputed from 5 a.m. instead of 6a.m. so as to give Dike credit for 3 hours callout time priorto regularwork hours. Thus from 5 a.m. to 10 p.m. it wasrevealedthatDike had 17 hours of work. Slay remarkedthat there still werenot 18 hours.Dike remarked in effectthat one of the 18 hours was for an hour of work onWednesday morning, that Slay had told him to report earlyon Wednesdaymorning.Slay was satisfied with Dike'sexplanation and told Dike to put the 2 hours on that day orthe next day's time and that Dike would be paid for it.16A short time after Dike had left Slay's office, Mrs.Phillips went in to see Slay. Mrs. Phillips complained thatDike had jumped on her about the "time" problem. AfterSlay'sconversationwithPhillips,Slaywent to thewarehouseto see and speakto Dike. What occurred withrespect to the Phillips-Slay conversation and the Slay-Dikeconversation is best revealed by the following creditedexcerpts from Slay's testimony.testimony is suggestiveof other preliminaryfacts thereto, I discredit suchtestimony because it appeared to be presented in a somewhat evasive,unreliable,and conjectural manner.15 It is clear from all the facts that"they"referredto Slayand Bruner.16Thetestimony of the witnesses as to theIhour onWednesday wasslightly different. Slay testified to the effect that the hour involved was onefor "yesterday"morning.Ifind it hard to believe that the discussion ofhours on the timecards for January6, 1970,would involve an "hour" for aday in the next pay period.At first blush,the discussion of an hour onJanuary 7, 1970, appears to be somewhat inconsistent with all of the factsalso.However, Slay was clearly satisfied by the explanation at the time,and, the facts reveal, Slay and Johnson were satisfied again on January 15,1970, byDike's explanation of hours worked. UNITED GAS DISTRIBUTION CO.231A.Well, oh, in a very fewminutes,say 15 or 20minutes,Mrs. Phillips come in just crying, weeping.She says, "There is one thing I want to ask you. Am Isupposed to ask you or Jerry about the time or anythingdown here, or ask the men?"I said,"Well you are certainly expected to ask yoursupervisor about it."She said, "Bobby just now jumped on me, all overme, about this time." She was crying.Isaid,"Oh, Frances, don't take it like that," orsomething like that. And I walked on down to thewarehouse; Bobby was there.And the best I remember, I told him, I said, "Bobby,I think that was uncalled for."So he said he didn't jump on her.I said,"Well, she came in there crying. That's all Iknow. If you did, I think it was uncalled for."He said, "Are you telling me to apologize?"I said, "No, I'm not telling you anything. I think youknow more about this than I do. If you feel like youneed to apologize, you do it. If you don't, don't do it."And he said something about, "Well, I won't then,"or something.So we dropped it.Later that afternoon, Dike spoke to Phillips again. Dikewas the only witness who testified to this incident. It is clearthat Dike spoke to Phillips and I find it proper from theoverall facts and his testimony to find that he told Phillipsthat the time problem had been solved. Other than this,however, I am not persuaded that Dike's testimony revealswhat actually occurred. Dike testified to the effect that heindicated that the "time" problem was settled, that he mightor might not get paid for the time on the next time sheet. Ifind it hard to believe and don't believe that Dike conveyedany uncertainty as to whether he would get his pay. It isclear that Slay had told Dike that he would get such pay.Rather, I am convinced that somethingelse wassaid andthat exactly what was said is not revealed by the record.The incident concerning Dike, Phillips, and the timerecords wasupsettingto Slay. Slay considered that Dike'stalking to Phillips in such a manner that she became upsetand cried was uncalled for. Slay discussed the matter withDivision Superintendent Haynes.17 Slay told Haynes of thecircumstances of the "time" incident, that he (Slay) thoughtitwas uncalled for, that it had gotten to the place where hehad troublegetting alongwith Dike, and that he felt it wastoo difficult for him (Slay) to supervise Dike. Haynesagreed with Slay that the incident was uncalled for.Slay was unable to speak to Manager Johnson about the"time incident" on Monday because Johnson was out oftown. Johnson returned to the office in Tyler within thenext day or two. At that time Slay spoke to Johnson aboutDike and the "time incident." Slay told Johnson that Dikewas argumentative and indignant when he (Slay) had toldDike about the way Dike had talked to Phillips. Slay askedJohnson if there were anything that Johnson could have17Haynes,it appears,just happened to bein Tyler onthis date.isThe facts are based upon a composite of the credited aspects ofDike's,Slay's, and Johnson's testimony,and the logical consistency of allthe facts.As indicated previously,I found Dike, as a witness,to appear tobuild his case with respect to emphasis and with respect to remarksattributed to Johnson.Thus, I do not credit that Tohnson had earlierDike do so that Dike would not be under Slay's supervision.Johnson and Slay were inagreementthat they did not likethe course of events and that they should talk to Dike to seewhat his reactions were.Before talking to Dike, Johnson decided that it would bebeneficial to confer with Division Manager Wiggs. Wiggs,as a supervisor, had worked with Dike in the past, and wasJohnson's supervisor at the time. Johnson tried to contactWiggs and finally did so on Thursday. Johnson and Wiggsdiscussed the problem concerning Dike.Wiggs toldJohnson to weigh the facts and to discuss the matter withSlay.Wiggs told Johnson that he would rely on Johnson'sand Slay's judgment.Around 3 p.m. on Thursday, January 15, 1970, Johnsonmet with Dike, Slay, and Bruner in Johnson's office.18Johnson was behind his desk and Slay, Bruner, and Dikewere seated on the other side of the desk. Johnson had thetime report involved in the question of Dike's hours for payin his hand. Johnson led off the conversation by saying thatthey had a situation about the time report that had to bediscussed, that he understood that as a result of the time onthe report that Dike had jumped on Frances Phillips, andthat they could not have this.Dike told Johnson that he had not jumped on Frances,that he had merely told her that if she had come to him withthe time question that they would have straightened it outand there wouldn't have been a problem, and that Franceshad said that she did not have to come to Dike, that shecould go to Slay or Jerry. Johnson asked Dike if he hadtalked to Phillips again. Dike told Johnson that he hadtalked to Phillips a secondtime.At this point Johnsonpointed his finger at Dike and remarked that Dike shouldbe careful of what he said. Dike told Johnson that he hadtold Frances on Monday evening that the problem hadbeen straightened out, that he might get pay for the timeand that he might not.Johnson told Dike that this and the number of hours onthe time report without discussion thereof with hissupervisor were indicative of Dike's attitude. Johnson toldDike that they could not tolerate this and that if Dike'sattitude remained the same, it appeared that the best thingwould be a separation between Bobby Dike and UnitedGas.Dike looked at Slay and said "Slay, I thought we got thattime straightened out. You told me to put it down on thenext sheet." Dike also related that he had been told that hewould get paid for the 2 hours.Johnson stated that this was not what they weretalkingabout, that they were talking about the principle of workingthrough his lunch hour without discussing with hissupervisor during the day about taking time off so thatovertime would not be carried without authorization, thatthiswas wrong for Mr. Dike and for any other employee.Johnson told Dike that the hour would not hurt United Gasand that it would not hurt Bobby Dike. Johnson told Dikethat an employee has sufficienttime sometimebetween hisimpliedly threatened Dike with a remark of not being indispensable. Nordo I believe that Johnson, in the discharge conversation,indicated to Dikethat the questionof Dike'sunion activity was a reflection upon Johnson.Thisalleged remark,itisnoted,was not included in Dike'spretrialaffidavit.IdiscreditDike's testimony which is inconsistent with the factsset forth herein. 232DECISIONS OF NATIONALLABOR RELATIONS BOARDnormal scheduled lunch hour and normal scheduledquitting time to check with his supervisor about time off orovertime.Dike told Johnson that the principle of it was whyhe wanted his 2 hours.Dike and Johnson then specifically discussed Dike'shours of work for Tuesday and Wednesday, January 6 and7, 1970.Discussion was held as to callout time and the factthat Slay had had Dike come in early on Wednesday.Agreement was reached that Dike deserved pay and wouldbe paid for the 18 hours claimed on Tuesday.During the discussion as to time,Johnson stated:You mean to tell me that we called you out thismorning at 6;00 o'clock and you made that callimmediately upon receipt of it, and you worked from6:00 o'clock in the morning until 10:00 o'clock at nightand you didn't stop and have either lunch or supper?Dike replied that this was correct,that the last time he atewas the night before Tuesday.Dike asked Johnson if hewere insinuating or saying that he hadn'tworked throughthe dinner hour. Johnson told Dike that hewasn't sayingthat.Dike asked if he were being fired for working through hislunch hour.Johnson told Dike that the principle of workingthrough lunch hour without authorization showed hisattitude toward the Company and that this plus jumping onPhillips for going to her supervisor and discussing Dike'stime ticket was the straw that broke the camel's back. Slaythen told Dike that the reason he was being fired was hisattitude.Johnson then told Dike that was what they weregetting at,Johnson told Dike again that the principle of workingthrough his lunch hour without authorization showed hisattitude toward the Company. Dike told Johnson that thishad been common practice for years,that where you had toso work you did, and that you were paid for such work.Slay told Dike that the problem was his attitude, thatduring the last 2 weeks he (Dike)would not get out of theoffice early in the morning.Dike told Slay that he had beenout of the office early in the morning every day for thecurrent week, that he knew this for a fact.Slay told Dikethat he had come in three or four times on Monday orTuesday. Dike asked if that wasn't the day that he had beenworking on a "Servel"refrigerator.Slay said that hebelieved that it was that time because he rememberedDike's asking about a test instrument.Dike related three orfour instances wherein he had to come into the shop to getEddie to help him move the"Servel" refrigerator, etc.Slay told Dike that the problem was Dike'sattitude.Johnson again repeated that the principle of Dike's workingthrough the lunch hour without later taking time off orobtaining authorization for overtime reflected an improperattitude toward the Company.Slay told Dike that both he (Slay)and Bruner were Dike'sbosses.Dike looked at Bruner and said,"Have you evergave me any orders that I didn't obey?How about them bigmeters when you come and asked me to get them?" Dikewas referring to an incident that occurred about 2 monthsprior to the time of the conversation.Bruner told Dike thathe had not refused orders,that he had done a real good job.Dike asked Slay if he (Dike)had ever refused any ordersfrom Slay.Dike then asked Johnson if Johnson were firinghim or was Slay firing him. Johnson told Dike in effect thatSlay was firing Dike,that Slay was Dike's direct supervisor.Dike asked Johnson if Johnson were firing him if Slaydidn't say so. Johnson turned to Slay and asked Slay whathe thought about the matter. Slay told Johnson that hethought that they hadgoneas far as they could with thematter.Johnson told Slay that he agreed with him.Johnsonthen told Dike that they were just going to have to partways, that theywere going to have to separate, that hethought it wouldbe in the best interestof both Dike andUnited Gas if Dike did not work there anymore.Dike turned to Slay and told Slay that Johnson had saidthat it was "kind of up to you." Dike said to Slay, "Let's goget some coffee and talk about this thing.Maybe we canstraighten it out." Slay toldDike that he was through withhim, that he would be glad to go and drink coffee with himbut that itwouldn't change his opinion.Johnson asked Dike if he wanted his"time" today. Diketold Johnson in effect that he did, that he understood hewas supposed to get paid up to the time the check was givenhim. Johnson told Dike that his regular check was alreadyin the regular process of preparation and mailing and askedif it wouldn't be all right to just give him a check for whatwas due thereafter. Dike told Johnson that this would befine.Dike asked Johnson and Slay if they would give him agood recommendation for another job. Slay and Johnsonindicated that they would give him a good recommendationand even send him copies of the recommendation.Slay toldDike that they would stick to the facts, that they would nottry to intentionally hurt him, that he (Dike) had a lot ofabilities and capabilities,and that the fact that he and Slayhad problems in the area of supervision did not mean thatthe same problems would exist at another company.Dike asked if the Company could show on his recordsthat he had quit instead of having been fired.Johnson andSlay agreed to handle the discharge in such a manner.Johnson asked Dike what he wanted them to tell the men.Dike said, "Just tell them I quit."Bruner remarked in effectthat it wasn't really any of the other employees' business toknow about the matter.Dike asked Johnson if the real reason for his dischargewasn't union activity.Dike told Johnson that they (theCompany)had the cards stacked against him before he hadcome in, that there was no use in trying to convince himthat he was being fired for working through his lunch hour,that everyone had done that at one time or another.Johnson told Dike that he was not being fired for unionactivity,that the reasons were the principle of workingthrough the lunch hour without later taking time off orgetting authorization for overtime and his attitude.JohnsontoldDike that he hadn't stacked the cards against Dike,that he wouldn't stack the cards against Dike.Instructions were left for Dike's termination check to beprepared.The group then went out and had coffee. LaterDike returned,got his check,and left.ContentionsConclusionsAs indicated,theGeneral Counsel contends that the UNITED GAS DISTRIBUTION CO.Respondentdischarged Dike on January 15 because of hisunion activity. The Respondent contends, in effect, thatDike was not discharged because of union activity butbecause his attitude had made him difficult to superviseand that this and the "time incident" triggered a decision todischarge Dike.Considering all of the facts, I note the following.The credibility resolutions concerning certain aspects ofDike's testimony essentially cripple the major arguments ofdiscriminatory motivation. The credited facts as a matter ofevidentiaryweight reveal that a preponderance of theevidence supports the Respondent's contended defense andlikewise reveal an insufficiency of facts to support GeneralCounsel's contentions of a discharge for discriminatoryreasons. In sum, I am convinced, and conclude and find,that the preponderance of the evidence reveals that theRespondent discharged Dike on January 15, 1970, forcause,because of its problem in supervising Dike.Accordingly, it will be recommended that the allegations ofdiscriminatory conduct in the discharge of Dike in violationof Section8(a)(3) and (1) be dismissed.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPONCOMMERCEThe activities of the Respondent set forth in section iii,above, occurring in connection with the Respondent'soperations described in section i, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in unfairlabor practices, it will be recommended that Respondentcease and desist therefrom and take certain affirmativeaction to effectuate the policies of the Act.Upon the basis of the above findings of fact and upon theentire record in the case, I make the following:CONCLUSIONS OF LAW1.United Gas Distribution Company, the Respondent,is an employer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.Oil,Chemical and Atomic Workers InternationalUnion, AFL-CIO, the Union, is a labor organizationwithin the meaning of Section 2(5) of the Act.3.By interfering with, restraining, and coercing em-ployees in the exercise of rights guaranteed by Section 7 oftheAct, the Respondent has engaged in unfair laborpractices violative of Section 8(a)(1) of the Act.4.The aforesaid acts are unfair labor practices affectingcommerce within the meaning of Section 2(6) and (7) of theAct.RECOMMENDED ORDER19Upon the foregoingfindingsand conclusions and theentire record and pursuant to Section 10(c) of the Act, it is233recommended that the Respondent, its officers, agents,successors,and assigns,shall:1.Cease and desist from:(a) Interfering with,restraining,or coercing employees inthe exercise of their rights to self-organization by promisesof benefits.(b)Coercively interrogating any of its employees as totheir or other employees' union activities or desires.(c) In any like manner interfering with, restraining, orcoercing its employees in the exercise of their rightsguaranteed in Section 7 of the Act.2.Take the following affirmative action which it isfound will effectuate the policies of the Act:(a) Post at its plant at Tyler, Texas, copies of the attachednoticemarked "Appendix." 20 Copies of said notice, onforms provided by the Regional Director for Region 16,afterbeingduly signed by Respondent's authorizedrepresentative, shall be posted by it immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent toinsure that said notices are not altered, defaced, or coveredby any other material.(b)Notify the Regional Director for Region 16, inwriting,within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.21IT IS FURTHER ORDERED that the allegations of thecomplaint not specifically found herein to constituteviolations of the Act be dismissed.19 In the event no exceptions are filed asprovided by Section102.46 oftheRules and Regulations of the National Labor Relations Board, thefindings, conclusions, recommendations,and Recommended Order hereinshall, as providedin Section 102.48 of the Rules and Regulations, beadopted bythe Board and become its findings,conclusions,and order, andall objections thereto shall be deemed waived for all purposes20 In the event that the Board'sOrder is enforced by a Judgment of aUnited StatesCourtof Appeals, the words in the notice reading"POSTEDBY ORDEROF THE NATIONAL LABOR RELATIONS BOARD"shall be changed to read"POSTED PURSUANT TO A JUDGMENT OFTHE UNITED STATES COURT OF APPEALS ENFORCING ANORDER OF THE NATIONAL LABOR RELATIONS BOARD"21 In the event that this Recommended Order is adopted by the Board,thisprovision shall be modified to read. "Notify theRegional Director forRegion 16, in wasting,within 10 days from the date of this Order, whatsteps Respondent has takento complyherewith "APPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOT coercivelyinterrogateany of ouremployees as to their or other employees' unionactivities or desires.WE WILL NOTinterfere with, restrain,or coerce ouremployees in the exercise of their rights of self-organizationby promisesof benefits.WE WILL NOTin any like manner interfere with,restrain,or coerce our employees in the exercise of theirrights guaranteed in Section7 of the Act. 234DECISIONS OF NATIONAL LABOR RELATIONS BOARDUNITED GAS DISTRIBUTIONThis notice must remain posted for 60 consecutive daysCOMPANYfrom the date of posting and must not be altered, defaced,(Employer)or covered by any other material.Any questions concerning this notice or compliance withDatedByits provisions may be directed to the Board'sOffice, Room(Representative)(Title)8A24, Federal Office Building,819 Taylor Street, FortWorth, Texas 76102,Telephone 817-334-2921.This is an official notice and must not be defaced byanyone.